Citation Nr: 1146832	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left index finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of July 2006 from the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for the left finger disorder and assigned an initial noncompensable rating for the service connected disability.

In March 2011 decision, the Board disposed of other issues on appeal and remanded the left finger issue for further development.  Such has been completed and this matter is returned to the Board for further adjudication.


FINDING OF FACT

The Veteran's left index finger of his minor hand is shown to have a full range of motion in all aspects, with the exception of a slight 0.5 centimeter gap between this finger and the transverse crease of the palm.  Aside from some minor pain and minor additional limitation of function on flare-ups that occur about twice weekly and are treated with over the counter medications, he has essentially no symptomatology and no other functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the left index finger have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5229 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection was received in January 2006.  Although the left index finger fracture was not specifically mentioned by the Veteran in this claim, service connection was granted for this disorder in a July 2006 rating.  A duty to assist letter, addressing other service connection claims that are no longer on appeal, was sent in March 2006, a copy of which is of record, but which specifically omits this issue.  The Veteran filed a notice of disagreement in November 2006, which is timely with the July 2006 rating.  He perfected the appeal in August 2007, within the same month that the statement of the case was issued.  Therefore the appeal is timely with the original rating of July 2006.  38 C.F.R. § 20.302 (2010).  

The August 2007 statement of the case which addresses this issue is noted to have included a letter from the same month that provided the Veteran with notice about the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  It advised the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  The Veteran was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in a March 2009 letter, specifically notifying the Veteran as to an examination scheduled, but also requesting that the Veteran submit additional evidence in support of his claim.  

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, but the AOJ has also readjudicated the case by way of a supplemental statement of the case issued on September 2011 after the notice was provided.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  This notice was provided in the letter from August 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  

Other than a March 2007 occupational medical examination for the fire department, there has been no evidence, either lay or medical, submitted by the Veteran in support of his claim, and he has not advised the VA as to the existence of any potentially pertinent evidence.  As noted above he received notification with regard to his duties and the VA's duties in obtaining and submitting evidence in support of his claim.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA specifically remanded this matter to assist in the development of this case and to afford the Veteran an examination.  The VA examination conducted in April 2011 provided current assessments of the severity of the Veteran's left index finger condition based not only on examination of the Veteran, but also review of the claims file.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the Veteran has been represented by a representative in this appeal, and neither the Veteran nor his representative has asserted defective VCAA notice and any prejudice therefrom.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

II.  Increased Rating-General Considerations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran is right handed as noted in his July 1984 report of medical history for his entrance examination.  His service connected left hand disability consists of residuals of a left index finger fracture affecting his minor hand.  This has been rated under Diagnostic Code 5229.  

Where there is limitation of motion of either index or long finger, if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  Where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by more than 30 degrees, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  This is the case for either the major or minor hand.  

Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm. 38 C.F.R. § 4.71.

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position. For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216-5230 (2011).  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations Note (5) preceding Diagnostic Codes 5216-5230 (2011).

Service connection was granted for residuals of a left index finger fracture in a July 2006 rating decision with an initial noncompensable rating assigned.  The Veteran has appealed this rating.

There are no post service medical records that document any problems with the left index finger.  A March 2007 occupational medical examination addressed right finger pain, with no mention of the left hand made.

The Veteran underwent a VA examination of the left index finger in April 2011.  The left hand was his non-dominant hand.  The history of his injury dating back to 1986 was recited.  Since service, he has not received medical treatment for the finger, and he self treated using over the counter Advil during flare-ups.  At the time of examination he had no pain, weakness, stiffness or fatigability in the left index finger at rest.  He did have flare-ups with changes in temperature, especially cold and damp weather.  He also had flare-ups on gripping, pushing, pulling and lifting objects with his left hand.  His pain was 3/10 during flare-ups.  They occurred about once or twice a week and lasted 1-2 hours.  Alleviating factors were rest of the finger for two hours, and taking two 200 milligram Advil tablets.  Flare-ups were said to cause an additional 30 percent limitation of function in his daily activities.  

Examination showed no evidence of deformity, angulation, false motion, malunion, non union or loose motion at the distal phalanx of the left index finger.  He had no gap between the tip of the index finger and his thumb.  He had a 0.5 centimeter gap between the index finger and the palm of his left hand.  He had normal range of motion of the finger on flexion and extension of both the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints.  There was no additional loss of function due to fatigue, pain, weakness, fatigability or loss of endurance on repetitive use times 3.  The left index finger also exhibited normal motor strength, with pushing and pulling normal.  He had no sensory deficits to light touch or pinprick.  He had no effect on his occupation or activities or daily living from the left index finger.  He currently worked as a firefighter for the past 26 years.  The diagnosis was mild residual fracture of the distal phalanx of the left index finger.

X-ray results from April 2011 showed no clear evidence of acute fracture with joints normal in appearance.  

Based on a review of the foregoing, the Board finds that a compensable rating is not shown for the residuals of left index finger fracture.  He is not shown to have either an ankylosis or compensable limitation of motion of this finger on the VA examination of April 2011, which is the only pertinent post service medical evidence addressing this disorder.  Of note, the gap between this finger and the proximal transverse crease of the palm was only 0.5 centimeters, clearly in the noncompensable range.  All other motions of this finger were full.  

His only noteworthy symptoms are shown to be flare-ups no more than twice a week, causing subjective complaints of mild pain of 3/10 intensity on a pain scale of 1 to 10.  Otherwise he is shown to be asymptomatic, and is not shown to have any impairment on his occupation or activities of daily living.  

Thus the Board must conclude that the Veteran fails to meet the criteria for an initial compensable evaluation for residuals of a left index finger fracture or a left long finger fracture, as the evidence shows that his current disability fails to warrant a compensable rating under any potentially applicable Diagnostic Code.


Extraschedular Consideration 

The RO also determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1) , in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011). 

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) , but finds that no evidence that the Veteran's service-connected left index finger disorder has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards utilized to evaluate the severity of this disability.  The regular schedular rating criteria in this case adequately compensates the Veteran's symptoms for any and all aspects of his minor finger disorder, including any social and industrial impacts from this disability. 

He had no medical treatment for this condition, much less hospitalizations, and has no occupational limitations whatsoever from his left index finger fracture residuals.  Thus marked interference with employability due to the left index finger fracture is not shown. 

In the absence of such factors, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected left index finger fracture disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met for any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 



      [Continued on following page.]

ORDER

Entitlement to an initial compensable rating for residuals of a left index finger fracture is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


